18-2398-cr(L)
United States v. Pettway (Washington)


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 6th day of August, two thousand twenty.

PRESENT:             DENNY CHIN,
                     SUSAN L. CARNEY,
                     STEVEN J. MENASHI,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,
                    Appellee,

                              -v-                                                  18-2398-cr; 18-3316-cr

RAYSHOD WASHINGTON, AKA Shoddy,
KENNETH PETTWAY, JR., AKA KPJ,
                    Defendants-Appellants,

DEMETRIUS BLACK, DEE BLACK, TYRONE
BROWN, AKA Ty Boog, TARIQ BROWN, AKA
Reek, AKA Reek Havick Boog, AKA Tyriq Brown,
QUINTON THOMPSON, AKA Q, EDDIE ALLEN,
AKA Pow Pow, AKA Bundles, MONTELL JONES,
AKA Telly, RAYMEL WEEDEN, AKA Ray Deuce,
DERRICK RAMOS, AKA Little D,
                    Defendants. ∗

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLEE:                                                          Monica J. Richards, Assistant United
                                                                       States Attorney, for James P. Kennedy,
                                                                       Jr., United States Attorney for the
                                                                       Western District of New York, Buffalo,
                                                                       New York.

FOR DEFENDANT-APPELLANT                                                Daniel M. Perez, Law Offices of
RAYSHOD WASHINGTON:                                                    Daniel M. Perez, Newton, New Jersey.



                    Appeal from the United States District Court for the Western District of

New York (Skretny, J.).

                    UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

                    Defendant-appellant Rayshod Washington appeals from the judgment of

the district court entered July 31, 2018, convicting him, following his guilty plea, of

conspiracy to racketeer, in violation of 18 U.S.C. § 1962(d). Washington was sentenced

to 144 months' imprisonment and five years' supervised release. On appeal, he

challenges a standard condition of his supervised release under which his probation

officer may require him to notify third parties that he poses a risk to them. We assume




∗
       The Clerk of Court is respectfully requested to amend the official caption of this action
to conform to the caption listed above. We will resolve Pettway's appeal -- 18-3316-cr(CON) --
separately. Accordingly, that case is severed from this appeal for disposition purposes.
                                                                -2-
the parties' familiarity with the underlying facts, the procedural history of the case, and

the issues on appeal.


              Washington pleaded guilty on September 25, 2017 and was sentenced on

July 25, 2018. As part of his sentence, the district court imposed several conditions of

supervised release, among which was a condition that gave his probation officer the

discretion to require Washington to notify third parties that he posed a risk to them. On

January 25, 2019, we struck down an identical notification-of-risk provision. See United

States v. Boles, 914 F.3d 95, 111-12 (2d Cir. 2019). In response, the Western District of

New York ("W.D.N.Y.") issued a standing order that replaced all notification-of-risk

conditions for defendants in the district with the following language:

              If the court determines in consultation with your probation
              officer that, based on your criminal record, personal history
              and characteristics, and the nature and circumstances of
              your offense, you pose a risk of committing further crimes
              against another person (including an organization), the
              probation officer may require you to notify the person about
              the risk and you must comply with that instruction. The
              probation officer may contact the person and confirm that
              you have notified the person about the risk.

In re: United States v. Boles, Amended Standing Order, (W.D.N.Y. Mar. 22, 2019), available

at https://www.nywd.uscourts.gov/sites/nywd/files/PTPR-2019-

AmendedBolesStandOrd.pdf. 1



1    Over one month after the W.D.N.Y. issued its amended standing order,
Washington filed his appellate brief, in which he argued that "[i]n light of Boles, the
                                             -3-
                  Because the applicable notification-of-risk condition of supervised release

contemplates only that Washington "may" be required to notify a third party about the

risk he poses after he serves his 144-month sentence and he has not yet been required to

do so, his challenge is unripe. See United States v. Traficante, No. 18-1962, 2020 WL

4032220, at *5 (2d Cir. July 17, 2020) ("And while it could be argued that the standing

order contemplates vesting the probation officer with a degree of discretion that is

inconsistent with our holding in Boles, such a challenge would . . . be unripe, since the

ostensibly improper delegation may never actually occur."). Accordingly, we decline to

reach Washington's delegation challenge.

                                              * * *

                  We have considered Washington's remaining arguments and conclude

they are without merit. For the foregoing reasons, we AFFIRM the judgment of the

district court.

                                             FOR THE COURT:
                                             Catherine O'Hagan Wolfe, Clerk




'risk' condition imposed upon [him] cannot be upheld." Washington Br. at 17. His brief
does not address the amended standing order.
                                               -4-